Citation Nr: 1534550	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for osteoarthritis of the thoracolumbar spine (back disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to November 1990.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.

The Veteran requested a Board hearing via video conference.  See August 2010 Substantive Appeal (VA Form 9).  In March 2015, she submitted a written statement asking to withdraw her request for a video-conference hearing.  The Veteran's hearing request is withdrawn.  See 38 C.F.R. § 20.704 (2014).

In November 2013, the Veteran testified before a Decision Review Officer.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the claimant's case must account for the electronic record.


FINDING OF FACT

The Veteran withdrew her claim of entitlement to an increased disability rating for a service-connected back disability in a written statement dated March 17, 2015.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased disability rating for a service-connected back disability have been met.  38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the claimant or by her authorized representative.  38 C.F.R. § 20.204.  

In a statement dated March 17, 2015 the Veteran withdrew her appeal regarding the issue of entitlement to an increased disability rating for a service-connected back disability.  The Veteran's written statement satisfies the requirements for the withdrawal of a substantive appeal.  Because the Veteran has withdrawn her appeal there are no allegations of specific error of fact or law for appellate review.

Accordingly, the Board does not have jurisdiction to review the claim of entitlement to an increased disability rating for a back disability.


ORDER

The claim of entitlement to a rating in excess of 40 percent for a back disability is dismissed.



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


